DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 1/12/21 have been fully considered but they are not persuasive.
In the previous action mailed on 10/27/2020, examiner indicated that the allowable subject matters for:
 Claims 11,23,54 as the prior art fails to disclose uplink shared channel transmissions within a first subframe are dropped when the first subframe includes an uplink control channel transmission.
Claims 12,24,55,56,67 the prior art does not disclose uplink shared channel transmissions within a first subframe are rate-matched around an uplink control channel transmission resource when the first subframe includes an uplink control channel transmission.
Claims 14,57 the prior art fails to disclose a scheduled SRS transmission is dropped when the configured SRS location is in a different set of uplink resources than the selected set of uplink resources, and wherein the SRS transmission is transmitted in any selected set of uplink resources when the SRS location is not configured.

Therefore, claims 1,15,44,58,87,88 are not allowable based on the reason above.
Claims 1,15,44,58,87,88 have been revised to include the rejection of claimed limitation “the one or more uplink transmissions comprise one or more uplink shared channel transmission” that is taught by Gao et al. in par[0124,0153]. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-25,44-68,87-88 are rejected under 35 U.S.C. 103 as being unpatentable over Chun et al. (US Pat. 8,483,150) in view of Gao et al. ( US Pub.2020/0187169).
In claims 1, 15, 44,58,87,88 Chun et al. discloses a method for wireless communication ( see col.2; lines 25-30; transmitting UCI in a wireless communication system), comprising: receiving, from a base station, configuration information that configures a first set of uplink resources and a second set of uplink resources within a shared radio frequency spectrum band for transmission of one or more uplink 
Chun et al. does not disclose selecting the first set of uplink resources or the second set of uplink resources for an uplink control channel transmission to the base station based at least in part on one or more downlink transmissions from the base station; and wherein the one or more uplink transmission comprising one or more uplink shared channel transmission.
Gao et al discloses Fig.3, par[0102-0108,0224] a BS using its processor to notify the UE of uplink regions in time units (allocating a first resource and a second resource) 
In claims 2,45 Chun et al. discloses wherein each of the first set of uplink resources and the second set of uplink resources have associated uplink control channel resources (see col.9; lines 2-7; the pieces of resources comprises sizes of radio resources allocated to each of the uplink control channels within the resource region the uplink control channels is configured).
In claims 3,46 Chun et al. discloses wherein the selection of the first set of uplink resources or the second set of uplink resources is based at least in part on a first location in time of the uplink control channel resources associated with the first set of uplink resources and a second location in time of the uplink control channel resources associated with the second set of uplink resources relative to a time boundary of an 
In claims 6,18,49,61 Chun et al. discloses wherein the one or more uplink transmissions are transmitted within a radio frame (see fig.3; col.5; lines 1-40; uplink control signals transmitted between TX 100 and Rx 200 is via subframe) having one or more uplink portions and one or more downlink portions, and wherein each uplink portion is partitioned into the first set of uplink resources and the second set of uplink resources ( see col.6; lines 57-64; the control channel for transmitting control signal between BS and the Ue comprises UL control channel (uplink portions), DL control channel (downlink portion), fast feedback channel).
In claims 10,22,53,65 Chun et al. discloses wherein the uplink control channel transmission to the base station includes uplink control information (UCI) comprising one or more of acknowledgement feedback that acknowledges receipt of one or more downlink transmissions (see col.6; lines 57-65; the control channel for transmitting control signals comprises various kinds of control signals such as feedback signals; ACK/NACK signals in response to the received signals (see fig.6; col.10; lines 18-30)) or channel state information (CSI) that indicates one or more measured parameters of a channel (see col.8; lines 1-12; control channel includes number of symbols to increase transmission power of the mobile station).

In claims 7,19,50,62 Chun et al. discloses wherein each of the first set of uplink resources and the second set of uplink resources have uplink control channel resources ( see fig.5; col.8; line 65 to col.10; the UE receives pieces of resource allocation for the uplink control channels indicating size and position of subframes of the uplink control channels), and wherein the uplink control channel resources are independently configured for each of the first set of uplink resources and the second set of uplink resources (see col.9; lines 38-45; the radio resources are allocated to predetermined reference uplink control channels).
In claims 5,17,48,60 Chun et al. discloses receiving signaling in one or more downlink transmissions that indicates which of the first set of uplink resources or the second set of uplink resources is to be used for the one or more uplink transmissions (see col.9; lines 27-32; the radio resources allocated to uplink control channels may be transmitted via broadcast information/unicast information).

 In claims 8,20,51,63 Chun et al. discloses transmitting using the selected first set of uplink resources or second set of uplink resources for each of one or more downlink-uplink parts of a radio frame based at least in part on an uplink grant received from the base station (see fig.5; steps S410; col.9; lines 47-55; the UE transmits uplink control signals through one of the uplink control channel (uplink resource) including subframe based on the resource allocation or DL grant (see col.10; lines 47-50) received from the Bs shown in step S400).
In claims 9,21,52,64 Chun et al. discloses the uplink grant received from the base station dynamically indicates which of the first set of uplink resources or the second set of uplink resources are to be used for each downlink-uplink part of the radio frame (see col.10; lines 44-58; the Ms receives DL grant from the Bs, reads the A-MAP to determine the index of the DL grant/uplink subframe allocated).
Allowable Subject Matter
s 14,57, 11-13,23-25,54-56,66-68 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
In claims 14,57 the prior art fails to disclose a scheduled SRS transmission is dropped when the configured SRS location is in a different set of uplink resources than the selected set of uplink resources, and wherein the SRS transmission is transmitted in any selected set of uplink resources when the SRS location is not configured.

In claims 12,24,55,67 the prior art does not disclose uplink shared channel transmissions within a first subframe are rate-matched around an uplink control channel transmission resource when the first subframe includes an uplink control channel transmission.
In claims 11,23,54,66 the prior art fails to disclose uplink shared channel transmissions within a first subframe are dropped when the first subframe includes an uplink control channel transmission.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kim et al. ( US Pub.2019/0268924).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANH N NGUYEN whose telephone number is (571)272-3092.  The examiner can normally be reached on M-F 7am-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HANH N NGUYEN/Primary Examiner, Art Unit 2413